UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1513



IN RE:   KATHLEEN BARBARA DAVIS,



                                                              Debtor,

----------------------------------------


JULIAN BURKE; BURKE DUNWELL CORPORATION,

                                             Plaintiffs - Appellees,

           versus


KATHLEEN BARBARA DAVIS,

                                              Defendant - Appellant,

MERRILL COHEN,


                                                             Trustee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-04-2015-8-AW; BK-02-24578; AP-03-1132)


Submitted:   September 29, 2005            Decided:   October 5, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Kathleen Barbara Davis, Appellant Pro Se.       Jeffrey Mitchell
Orenstein, GOREN, WOLFF & ORENSTEIN, L.L.C., Rockville, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Kathleen Barbara Davis appeals the district court’s order

denying her motion to reconsider a prior order dismissing her

appeal from the bankruptcy court’s order determining that a certain

debt was non-dischargeable pursuant to 11 U.S.C. § 523(a)(2)(A)

(2000).   Our review of the record and the district court’s opinion

discloses no reversible error.     Accordingly, we affirm for the

reasons stated by the district court.   See Burke v. Davis, Nos. CA-

04-2015-8-AW; BK-02-24578; AP-03-1132 (D. Md. Apr. 4, 2005).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -